Citation Nr: 0001099	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-05 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a left shoulder 
condition.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to March 
1979 and from February 1981 to September 1996.  This appeal 
arises from a decision by the Lincoln, Nebraska, Department 
of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current left shoulder pathology is shown to be related 
to service.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a left shoulder condition.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reveal that he was 
treated for left shoulder pain in July 1988.  The assessment 
was left shoulder strain.  His June 1996 retirement 
examination report is negative for complaints, symptoms or 
findings regarding a left shoulder condition.  

December 1996 VA X-rays revealed no evidence of a fracture or 
dislocation and that the bony structures were within normal 
limits.  The radiologist's impression was normal left 
shoulder.  A December 1996 VA examination report states that 
in the mid-1980s the veteran received non-steroidal anti-
inflammatory drugs for left shoulder pain.  He did not have 
any recurrent problems and was complaint free at the time of 
the examination.  The examination revealed full movement 
without any restriction, pain or distant neurological deficit 
and with excellent pulses and deep tendon reflexes.  The 
examiner noted that the X-rays were normal.  The diagnosis 
was shoulder pain, traumatic arthritis, resolved.  

During the veteran's personal hearing in May 1998 he 
testified that something snapped while he was weight lifting 
in service.  He refrained from lifting weights for six months 
in accordance with his doctor's advice and recovered.  If he 
works his shoulder really hard it hurts for a days or so but 
gets better after a couple of days.  He takes aspirin but no 
prescribed medications.  

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

In the present case there is no medical evidence that the 
veteran has a current left shoulder disability.  The VA 
examination indicates that whatever problem the veteran had 
in service had resolved.  

The Board has considered the veteran's statements and 
testimony, as well as the medical evidence.  However, there 
is no medical evidence of the presence of any current left 
shoulder disability.  Therefore, the veteran's service 
connection claim is not well grounded and must be denied.

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet.App. 69 (1995)

In this case, the RO fulfilled its obligation under § 5103 
(a) in the January 1998 statement of the case and in the 
September 1998 supplemental statement of the case in which 
the appellant was informed that the reason for the denial of 
the claim was that there was no evidence a current 
disability.  Furthermore, by this decision, the Board is 
informing the appellant of the evidence which is lacking and 
that is necessary to make the claim well grounded.


ORDER

The appeal of the issue of entitlement to service connection 
for a left shoulder condition is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals







